TECH/OPS SEVCON, INC. 155 NORTHBORO ROAD, SOUTHBOROUGH, MASSACHUSETTS 01772 TELEPHONE (508) 281-5510 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS Notice is hereby given that the annual meeting of the stockholders of Tech/Ops Sevcon, Inc., a Delaware corporation, will be held at the offices of Edwards Angell Palmer & Dodge LLP, 20th Floor, 111 Huntington Avenue at Prudential Center, Boston, Massachusetts, at 5:00 p.m. on Tuesday, January 22, 2008, for the following purposes: 1.To elect two directors to hold office for a term of three years. 2.To transact such other business as may properly come before the meeting. Only stockholders of record at the close of business on December 14, 2007 are entitled to notice of the meeting or to vote thereat. IT IS IMPORTANT THAT YOUR SHARES BE REPRESENTED AT THE MEETING. THEREFORE, WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE COMPLETE YOUR PROXY AND RETURN IT IN THE ENCLOSED ENVELOPE, WHICH REQUIRES NO POSTAGE IF MAILED IN THE UNITED STATES. IF YOU ATTEND THE MEETING AND WISH TO VOTE IN PERSON, YOUR PROXY WILL NOT BE USED. By order of the Board of Directors, MATTHEW C. DALLETT Secretary Dated December 27, 2007 - 1 - PROXY STATEMENT Approximate Date of Mailing: December 27, 2007 INFORMATION CONCERNING THE PROXY SOLICITATION The enclosed proxy is solicited by and on behalf of the Board of Directors of Tech/Ops Sevcon, Inc. (the “Company”) for use at the annual meeting of stockholders of the Company to be held on Tuesday, January 22, 2008, at 5:00 p.m. at the offices of Edwards Angell Palmer & Dodge LLP, 20th Floor, 111 Huntington Avenue at Prudential Center, Boston, Massachusetts, or any adjournments or postponements thereof. It is subject to revocation at any time prior to the exercise thereof by giving written notice to the Company, by submission of a later dated proxy or by voting in person at the meeting. The costs of solicitation, including the preparation, assembly and mailing of proxy statements, notices and proxies, will be paid by the Company. Such solicitation will be made by mail and in addition may be made by the officers and employees of the Company personally or by telephone or e-mail. Forms of proxies and proxy material will also be distributed, at the expense of the Company, through brokers, custodians and other similar parties to beneficial owners. On December 14, 2007, the Company had outstanding 3,257,702 shares of Common Stock, $.10 par value, which is its only class of stock outstanding and entitled to vote at the meeting. Stockholders of record at the close of business on December 14, 2007 will be entitled to vote at the meeting. With respect to all matters which will come before the meeting, each stockholder may cast one vote for each share registered in his name on the record date. The shares represented by every proxy received will be voted, and where a choice has been specified, the shares will be voted in accordance with the specification so made. If no choice has been specified on the proxy, the shares will be voted FOR the election of the nominees as directors. BENEFICIAL OWNERSHIP OF COMMON STOCK The following table provides information as to the ownership of the Company’s Common Stock as of December 14, 2007 by (i) persons known to the Company to be the beneficial owners of more than 5% of the Company’s outstanding Common Stock, (ii) the executive officers named in the Summary Compensation Table below, and (iii) all current executive officers and directors of the Company as a group. Beneficial ownership by individual directors and nominees for director is shown in the table on pages 4 and 5 below. Name and Address Of Beneficial Owner Amount Beneficially Owned (1) Percent of Class Dr. Marvin G. Schorr 330 Beacon Street Boston, MA 02116 365,278(2) 11.2% Mario J. Gabelli / GGCP, Inc. / GAMCO Investors, Inc. (3) One Corporate Center Rye, NY 10580-1435 283,200 8.7% Bernard F. Start Dotland Grange Hexham, NE46 2JY, United Kingdom 243,477(2) 7.5% Wachovia Corporation Wachovia Securities LLC (4) One Wachovia Center Charlotte NC 28288-0137 228,450 7.0% - 2 - Name and Address Of Beneficial Owner Amount Beneficially Owned (1) Percent of Class Paul D. Sonkin / Hummingbird Management LLC / Hummingbird Capital, LLC (5) 460 Park Avenue, 12th Floor New York, New York 10022 211,925 6.5% Paul A. McPartlin Tech/Ops Sevcon, Inc. 155 Northboro Road Southborough, MA 01772 85,793(6) 2.6% Matthew Boyle Tech/Ops Sevcon, Inc. 155 Northboro Road Southborough, MA 01772 54,400(7) 1.7% Paul N. Farquhar Tech/Ops Sevcon, Inc. 155 Northboro Road Southborough, MA 01772 17,000 (#) All current executive officers and directors as a group (9 persons) 891,428(8) 27.4% (#) Less than 1% (1) Unless otherwise indicated, each owner has sole voting and investment power with respect to the shares listed. (2) Includes 5,000 shares subject to stock options exercisable within sixty days. (3) As reported on Schedule 13D/A filed with the Securities and Exchange Commission (“SEC”) on October 30, 2007, each of Mr. Gabelli, GGCP, Inc. and GAMCO Investors, Inc. is the beneficial owner of the shares shown, which are held in investment advisory accounts of various subsidiaries of GAMCO Investors, Inc. Gabelli Funds, LLC, a subsidiary of GAMCO Investors, Inc., has sole voting and investment power with respect to 120,000 of such shares. (4) As reported on Schedule 13G/A filed with the SEC on February 6, 2007, Wachovia Securities LLC, a subsidiary of Wachovia Corporation, is an investment adviser to clients who own the shares shown. (5) As reported on Schedule 13D/A filed with the SEC on May 7, 2007, Mr. Sonkin is the managing member and control person of Hummingbird Management, LLC and of Hummingbird Capital, LLC, which are the investment manager and general partner, respectively, of two investment funds that hold the shares shown. Hummingbird Management, LLC and Hummingbird Capital, LLC each disclaims beneficial ownership of such shares. (6) Includes 7,000 shares subject to stock options exercisable within sixty days. (7) Includes 18,000 shares subject to stock options exercisable within sixty days. (8) Includes 47,000 shares subject to stock options exercisable within sixty days. - 3 - ELECTION OF DIRECTORS Board of Directors and Nominees for Election The Company’s Board of Directors has fixed the number of directors at seven. Members of the Board of Directors are divided into three classes serving staggered three-year terms. The terms of two of the Company’s current directors, Matthew Boyle and Paul O. Stump, expire at the annual meeting. Based on the recommendation of its Nominating and Governance Committee, the Board has nominated Messrs. Boyle and Stump for re-election to new three-year terms. Each nominee has consented to serve if elected, and the Company is not presently aware of any reason that would prevent any nominee from serving as a director. If a nominee should become unavailable for election, the proxies will be voted for another nominee selected by the Board. Pursuant to the Company’s by-laws, directors will be elected by a plurality of the votes properly cast at the annual meeting. Abstentions, votes withheld and broker non-votes will not be treated as votes cast and will not affect the outcome of the election. The following table contains information on the nominees for election at the annual meeting and each other person whose term of office as a director will continue after the meeting. The nominees for election at the meeting are indicated by an asterisk. Name Term Expires Business Experience During Past Five Years and Other Directorships Has Been a Director of the Company or its Predecessor Tech/Ops, Inc. Since No. of Common Shares of the Company Owned Beneficially on December 14, 2007 and Percent of Class (+) *Matthew Boyle (4) Age - 45 2008 President and Chief Executive Officer of the Company since November 1997. Vice President and Chief Operating Officer of the Company from November 1996 to November 1997. 1997 54,400 (1.7%) (1) Maarten D. Hemsley (5)(6) Age - 58 2010 Chief Financial Officer (until August 2007) and a director since 1988 of Sterling Construction Company, Inc., a NASDAQ listed Texas-based civil construction company. Senior fund manager at North Atlantic Value LLP, part of the J. O. Hambro Capital Management Group, London, England. President of Bryanston Management Ltd., a specialized financial services company, since 1993. Director of a number of UK privately-held companies. 2003 8,000 (#) (2) - 4 - Name Term Expires Business Experience During Past Five Years and Other Directorships Has Been a Director of the Company or its Predecessor Tech/Ops, Inc. Since No. of Common Shares of the Company Owned Beneficially on December 14, 2007 and Percent of Class (+) Paul B. Rosenberg (5)(7) Age – 75 2009 Former Treasurer of the Company. 1988 95,480 (2.9%) (3) Dr. Marvin G. Schorr (4)(6)(7) Age – 82 2010 Chairman of the Company’s Board of Directors from January 1988 until January 2005. Prior to that, Chairman of the Board of Directors and President of Tech/Ops, Inc., the Company’s predecessor. Also a director emeritus of Brooks Automation, Inc. 1951 365,278 (11.2%) (3) Bernard F. Start Age – 69 2009 Vice-Chairman of the Board since November 1997. President and Chief Executive Officer of the Company from January 1988 to November 1997. 1988 243,477 (7.5%) (3) David R. A. Steadman (4)(5)(7) Age – 70 2010 Chairman of the Company’s Board of Directors since January 2005. President of Atlantic Management Associates, Inc., a management services firm, since 1988. Director of Aavid Thermal Technologies, Inc., a director of Sterling Construction Company, Inc. and a director of several privately held companies. 1997 16,000 (#) (3) *Paul O. Stump (5)(6) Age – 55 2008 Former President and Chief Executive Officer of Telequip Corporation. 2005 6,000 (#) (+) Unless otherwise indicated, each person has sole voting and investment power with respect to the shares listed. (#) Less than 1% (1) Includes 18,000 shares subject to stock options exercisable within sixty days. (2) Includes 2,000 shares subject to stock options exercisable within sixty days. (3) Includes 5,000 shares subject to stock options exercisable within sixty days. (4) Member of the Executive Committee. (5) Member of the Audit Committee. (6) Member of the Compensation Committee. (7) Member of the Nominating and Governance Committee. - 5 - Director Independence The Board has determined that all directors, other than Mr. Boyle, are independent under the American Stock Exchange rules, based on information known to the Company and on the annual questionnaire completed by each director. The Company may from time to time have arms-length commercial dealings with companies of which its directors may be officers and/or directors. To the Company’s knowledge, during fiscal 2007, there were no such dealings and none of the independent directors had any other business, financial, family or other type of relationship with the Company or its management other than as a director and stockholder. BoardMeetings During the fiscal year ended September 30, 2007, the Board of Directors held a total of seven meetings. The Board regularly holds meetings at which only independent directors are present. All Board members are expected to attend the annual meeting of stockholders, subject to special circumstances. All of the Board members attended the annual meeting of stockholders in 2007. Communications to the Board Stockholders may communicate with the Board of Directors by mailing a communication to the entire Board or to one or more individual directors, in care of the Corporate Secretary, Tech/Ops Sevcon, Inc., 155 Northboro Road, Southborough, Massachusetts 01772. All communications from stockholders to Board members (other than communications soliciting the purchase of products and services) will be promptly relayed to the Board members to whom the communications are addressed. Committees of the Board The Board of Directors has an Audit Committee, a Compensation Committee and a Nominating and Governance Committee, all the members of which are independent, as defined by Securities and Exchange Commission rules and American Stock Exchange listing standards, as applicable. In addition to the meetings described below, the members of each committee communicate regularly amongst themselves and with management on Company matters. Each of the Audit Committee, the Compensation Committee and the Nominating and Governance Committee operates under a written charter that is available on the Company’s web site: www.techopssevcon.com. Audit Committee. The Audit Committee is composed of four directors. The Board has determined that at least one of the members of the Committee, Mr. Rosenberg, is an “audit committee financial expert,” as defined by the Securities and Exchange Commission. The Committee selects, evaluates and oversees the Company’s independent auditors, approves any engagement of the independent auditors to perform non-audit services, and oversees the Company’s internal accounting and financial controls. It reviews the audited financial statements and discusses them, as well as the adequacy and quality of the Company’s financial reporting principles and procedures, with management and the auditors together and in separate executive sessions. It also reviews and approves related person transactions, as described on page 16. The Audit Committee met seven times during the fiscal year ended September 30, 2007. The Committee’s report appears on page 15. Compensation Committee. The Compensation Committee is composed of three directors. Generally all compensation and fringe benefit programs of the Company are subject to the review and approval of the Committee, which also reviews and determines the base salary and incentive compensation of the executive officers and a group of senior managers, as well as grants of equity compensation to all employees. The Chief Executive Officer provides a detailed performance assessment and compensation recommendation for each executive officer (other than himself), which the Committee considers in making its decisions. The Compensation Committee usually makes annual equity grants to executives in its December meeting each year. Other compensation decisions are made throughout the year as circumstances warrant and as described in detail in “Compensation Discussion and Analysis” on page 9. All compensation actions taken by the Committee are reported to the full Board of Directors, and are subject to the approval of the Board, excluding management. The Committee did not use the services of any compensation consultants during the past fiscal year. - 6 - The Committee also reviews and makes recommendations to the Board on director compensation and equity awards, on policies and programs for the development of management personnel, as well as management structure and organization.The Compensation Committee met three times during the fiscal year ended September 30, 2007. Its report appears on page 11. Nominating and Governance Committee.The Nominating and Governance Committee is composed of three directors. It considers nominations to the Board and recommends to the Board of Directors’ action related to Board composition, size and effectiveness and management succession plans for the positions of Chairman of the Board and Chief Executive Officer. The Nominating and Governance Committee met once during the fiscal year ended September 30, 2007. Director Nominations In identifying potential candidates and selecting nominees for directors, the Nominating and Governance Committee does not foreclose any sources. The Committee reviews candidates recommended by stockholders in the same manner and using the same general criteria as candidates recruited by the Committee or recommended by the Board. The Nominating and Governance Committee does not rely on a fixed set of qualifications for director nominees. The Committee’s primary objective for director nominees is to create a Board with a broad range of skills and attributes that is aligned with the Company’s strategic needs. The minimum qualifications for director nominees are that they: a) be able to dedicate time and resources sufficient for the diligent performance of the duties required of a member of the Board, b) not hold positions or interests that conflict with their responsibilities to the Company, c) comply with any other minimum qualifications for either individual directors or the Board as a whole mandated by applicable laws or regulations. Additionally, at least a majority of members of the Board of Directors must qualify as independent directors in accordance with American Stock Exchange independence rules. The Nominating and Governance Committee’s process for evaluating nominees for director, including nominees recommended by stockholders, is to consider their skills, character and professional ethics, judgment, leadership experience, business experience and acumen, familiarity with relevant industry issues, national and international experience, and other relevant criteria as they may contribute to the Company’s success. This evaluation is performed in light of the Committee’s views as to what skill set and other characteristics would most complement those of the current directors, including the diversity, age, skills and experience of the Board as a whole. In order to recommend a candidate for consideration by the Nominating and Governance Committee, a stockholder must provide the Committee with the candidate's name, background and relationship with the proposing stockholder, a brief statement outlining the reasons the candidate would be an effective director of the Company and information relevant to the considerations described above. Such information should be sent to the Nominating and Governance Committee of Tech/Ops Sevcon, Inc., 155 Northboro Road, Southborough, Massachusetts 01772, Attention: Corporate Secretary.
